MEMORANDUM **  Natividad Ramos-Marroquin, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her motion for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance and review de novo questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review. The agency did not abuse its discretion in denying for lack of good cause Ramos-Marroquin’s motion for a further continuance, where Ramos-Marroquin was not eligible to adjust her status, and post-conviction relief remained a speculative possibility at the time of her final hearing. See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (outlining factors for the reviewing court to consider when reviewing the agency’s denial of a continuance); Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[T]he IJ [is] not required to grant a continuance based on ... speculations.”); cf. Malilia v. Holder, 632 F.3d 598, 606 (9th Cir. 2011) (listing factors the agency should consider in determining whether to continue proceedings for adjudication of a pending visa petition). The record does not support Ramos-Marroquin’s contention that the agency failed to apply the correct standard or consider relevant factors in denying the continuance. PETITION FOR REVIEW DENIED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.